STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

STEPHANIE           JOLLA ADAMS,                                                           NO.       2022    CW    0008
DELVIN        M.    ADAMS,          DORIAN        M.
ADAMS,        LEIF        T.    ADAMS,         II,
AND    KHALILAH            LIGHTNER


VERSUS


EAST    BATON            ROUGE      PARISH        AND
THE    CITY        PARISH        GOVERNMENT
OF    EAST        BATON        ROUGE,
LOUISIANA AND                  EAST      BATON
                                                                                                 APRIL      22,    2022
ROUGE        PARISH        COMMUNICATION
DISTRICT




In    Re:           East            Baton         Rouge        Parish           Communications               District,

                    applying             for supervisory writs,                         19th    Judicial         District
                    Court,          Parish        of    East       Baton    Rouge,        No.    C- 648955.




BEFORE:             WHIPPLE,             C. J.,      PENZATO AND           HESTER,        JJ.


        WRIT         NOT       CONSIDERED.              The    writ       application            does    not      include
a     copy         of      pertinent              court       minutes.              See         Uniform      Rules        of

Louisiana           Courts          of    Appeal,           Rule    4- 5( C)(    10).


        Supplementation                        of       this         writ         application             and/ or         an

application               for rehearing                will    not be           considered.            Uniform      Rules
of    Louisiana            Courts         of   Appeal,         Rules       2- 18. 7 &      4.   9.


        In         the    event          relator        seeks       to     file     a    new     application            with

this         court,            it     must           contain          all       pertinent            documentation,
including            the       missing            items       noted       above,        and     must     comply         with

Rule        2- 12. 2      of    the       Uniform           Rules    of     Louisiana           Courts      of    Appeal.
Any    new         application must                    be   filed on        or before May 23,                    2022    and

must contain a copy of this                                 ruling.

                                                               VGW
                                                               AHP

                                                               CHH




COURT       OF APPEAL,              FIRST      CIRCUIT




            A .
                  S' 0j
       DEPUTY           CLERK       OF    COURT
                  FOR    THE     COURT